Name: 2008/965/EC: Commission Decision of 5Ã December 2008 on financial aid from the Community for the year 2009 for certain Community reference laboratories in the field of animal health and live animals (notified under document number C(2008) 7667)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  research and intellectual property;  EU finance;  economic policy;  agricultural policy
 Date Published: 2008-12-20

 20.12.2008 EN Official Journal of the European Union L 344/112 COMMISSION DECISION of 5 December 2008 on financial aid from the Community for the year 2009 for certain Community reference laboratories in the field of animal health and live animals (notified under document number C(2008) 7667) (Only the Spanish, Danish, German, English, French and Swedish texts are authentic) (2008/965/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 28(2) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Article 32(7) thereof, Whereas: (1) Pursuant to Article 28(1) of Decision 90/424/EEC Community reference laboratories in the field of animal health and live animals may be granted Community aid. (2) Commission Regulation (EC) No 1754/2006 of 28 November 2006 laying down detailed rules for the granting of Community financial assistance to Community reference laboratories for feed and food and the animal health sector (3) provides that the financial assistance from the Community is to be granted if the approved work programmes are efficiently carried out and the beneficiaries supply all the necessary information within certain time limits. (3) In accordance with Article 2 of Regulation (EC) No 1754/2006 the relationship between the Commission and Community reference laboratories is laid down in a partnership agreement which is supported by a multi-annual work programme. (4) The Commission has assessed the work programmes and corresponding budget estimates submitted by the Community reference laboratories for the year 2009. (5) Accordingly, Community financial assistance should be granted to the Community reference laboratories designated to carry out the functions and duties provided for in the following acts:  Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (4),  Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (5),  Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animals diseases and specific measures relating swine vesicular disease (6),  Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases (7),  Council Directive 95/70/EC of 22 December 1995 introducing minimum Community measures for the control of certain diseases affecting bivalve molluscs (8),  Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (9),  Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (10),  Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (11),  Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (12),  Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (13),  Council Decision 96/463/EC of 23 July 1996 designating the reference body responsible for collaborating in rendering uniform the testing methods and the assessment of the results for pure-bred breeding animals of the bovine species (14),  Regulation (EC) No 882/2004 for brucellosis,  Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (15),  Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (16),  Commission Regulation (EC) No 180/2008 of 28 February 2008 concerning the Community reference laboratory for equine diseases other than African horse sickness and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (17),  Commission Regulation (EC) No 737/2008 of 28 July 2008 designating the Community reference laboratories for crustacean diseases, rabies and bovine tuberculosis, laying down additional responsibilities and tasks for the Community reference laboratories for rabies and bovine tuberculosis and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (18). (6) Financial assistance for the operation and organisation of workshops of Community reference laboratories should also be in conformity with the eligibility rules laid down in Regulation (EC) No 1754/2006. (7) In accordance with Articles 3(2)(a) and 13 of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (19), animal disease eradication and control programmes (veterinary measures) shall be financed from the European Agricultural Guarantee Fund (EAGF). Furthermore, Article 13, second paragraph of that Regulation foresees that in duly justified exceptional cases, for measures and programmes covered by Decision 90/424/EEC, expenditure relating to administrative and personnel costs incurred by Member States and beneficiaries of aid from the EAGF shall be borne by the Fund. For financial control purposes, Articles 9, 36 and 37 of Regulation (EC) No 1290/2005 are to apply. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 For African horse sickness, the Community grants financial assistance to the Laboratorio Central de Sanidad Animal de Algete, Algete (Madrid), Spain, to carry out the functions and duties set out in Annex III to Directive 92/35/EEC. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 101 000 for the period from 1 January to 31 December 2009, of which a maximum of EUR 35 000 shall be dedicated to the organisation of a technical workshop on African horse sickness. Article 2 For Newcastle disease, the Community grants financial assistance to the Veterinary Laboratories Agency (VLA), New Haw, Weybridge, United Kingdom, to carry out the functions and duties set out in Annex V to Directive 92/66/EEC. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 88 000 for the period from 1 January to 31 December 2009. Article 3 For swine vesicular disease, the Community grants financial assistance to the AFRC Institute for Animal Health, Pirbright Laboratory, Pirbright, United Kingdom, to carry out the functions and duties set out in Annex III to Directive 92/119/EEC. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 125 000 for the period from 1 January to 31 December 2009. Article 4 For fish diseases, the Community grants financial assistance to the Technical University of Denmark, National Veterinary Institute, Department of Poultry, Fish and Fur Animals, Aarhus, Denmark, to carry out the functions and duties set out in Annex C to Directive 93/53/EEC. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 255 000 for the period from 1 January to 31 December 2009. Article 5 For diseases of bivalve molluscs, the Community grants financial assistance to the IFREMER, La Tremblade, France, to carry out the functions and duties set out in Annex B to Directive 95/70/EC. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that institute for the work programme and shall amount to a maximum of EUR 105 000 for the period from 1 January to 31 December 2009. Article 6 For rabies serology, the Community grants financial assistance to the AFSSA, Laboratoire dÃ ©tudes sur la rage et la pathologie des animaux sauvages, Nancy, France, to carry out the functions and duties set out in Annex II to Decision 2000/258/EC. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 205 000 for the period from 1 January to 31 December 2009. Article 7 For bluetongue, the Community grants financial assistance to the AFRC Institute for Animal Health, Pirbright Laboratory, Pirbright, United Kingdom, to carry out the functions and duties set out in Annex II(B) to Directive 2000/75/EC. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 298 000 for the period from 1 January to 31 December 2009. Article 8 For classical swine fever, the Community grants financial assistance to the Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule Hannover, Hannover, Germany, to carry out the functions and duties set out in Annex IV to Directive 2001/89/EC. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that institute for the work programme and shall amount to a maximum of EUR 215 000 for the period from 1 January to 31 December 2009. Article 9 For African swine fever, the Community grants financial assistance to the Centro de InvestigaciÃ ³n en Sanidad Animal, Valdeolmos, Madrid, Spain, to carry out the functions and duties set out in Annex V to Directive 2002/60/EC. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that research centre for the work programme and shall amount to a maximum of EUR 208 000 for the period from 1 January to 31 December 2009 of which a maximum of EUR 43 000 shall be dedicated to the organisation of a technical workshop on African swine fever. By way of derogation from Article 13(1) of Regulation (EC) No 1754/2006, the laboratory referred to in the first paragraph shall be entitled to claim financial assistance for attendance by a maximum of 50 participants at one of its workshops referred to in the second paragraph of this Article. Article 10 For foot-and-mouth disease, the Community grants financial assistance to the Institute for Animal Health, Pirbright Laboratory, of the Biotechnology and Biological Sciences Research Council (BBSRC), Pirbright, United Kingdom, to carry out the functions and duties set out in Annex XVI to Directive 2003/85/EC. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 300 000 for the period from 1 January to 31 December 2009. Article 11 For collaborating in rendering uniform the testing methods and the assessment of the results for pure-bred breeding animals of the bovine species, the Community grants financial assistance to the INTERBULL Centre, Department of Animal Breeding and Genetics, Swedish University of Agricultural Sciences, Uppsala, Sweden, to carry out the functions and duties set out in Annex II to Decision 96/463/EC. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that centre for the work programme and shall amount to a maximum of EUR 91 000 for the period from 1 January to 31 December 2009. Article 12 For brucellosis, the Community grants financial assistance to the AFSSA, Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses, Maisons-Alfort, France, to carry out the functions and duties set out in Article 32(2) of Regulation (EC) No 882/2004. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 269 000 for the period from 1 January to 31 December 2009, of which a maximum of EUR 28 000 shall be dedicated to the organisation of a technical workshop on brucellosis diagnostic techniques. Article 13 For avian influenza, the Community grants financial assistance to the Veterinary Laboratories Agency (VLA), New Haw, Weybridge, United Kingdom, to carry out the functions and duties set out in Annex VII to Directive 2005/94/EC. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 400 000 for the period from 1 January to 31 December 2009. Article 14 For crustacean diseases, the Community grants financial assistance to the Centre for Environment, Fisheries & Aquaculture Science (Cefas), Weymouth Laboratory, United Kingdom, to carry out the functions and duties set out in Part I Annex VI to Directive 2006/88/EC. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 95 000 for the period from 1 January to 31 December 2009. Article 15 For equine diseases other than African Horse Sickness, the Community grants financial assistance to the AFSSA, Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses/Laboratoire dÃ ©tudes et de recherche en pathologie equine, France, to carry out the functions and duties set out in the Annex to Regulation (EC) No 180/2008. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 515 000 for the period from 1 January to 31 December 2009 of which a maximum of EUR 40 000 shall be dedicated to the organisation of a technical workshop on equine diseases. Article 16 For rabies, the Community grants financial assistance to the AFSSA, Laboratoire dÃ ©tudes sur la rage et la pathologie des animaux sauvages, Nancy, France, to carry out the functions and duties set out in Annex I to Regulation (EC) No 737/2008. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 285 000 for the period from 1 January to 31 December 2009, of which a maximum of EUR 25 000 shall be dedicated to the organisation of a technical workshop on rabies. Article 17 For tuberculosis, the Community grants financial assistance to the Laboratorio de Vigilancia Veterinaria (VISAVET) of the Facultad de Veterinaria, Universidad Complutense de Madrid, Madrid, Spain, to carry out the functions and duties set out in Annex II to Regulation (EC) No 737/2008. The Communitys financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 205 000 for the period from 1 January to 31 December 2009, of which a maximum of EUR 25 000 shall be dedicated to the organisation of a technical workshop on tuberculosis. Article 18 This Decision is addressed to:  for African horse sickness: Laboratorio Central de Sanidad Animal, Ministerio de Medio Ambiente y Medio Rural Y Marinos, Ctra. De Algete km 8, Valdeolmos, E-28110, Algete, Madrid; Sra ConcepciÃ ³n GÃ ³mez Tejedor, Tel. (34) 916 29 03 00,  for Newcastle disease: Veterinary Laboratories Agency (VLA), Weybridge, New Haw, Addlestone, Surrey KT15 3NB, United Kingdom; Mr Ian Brown, Tel. (44) 1932 35 73 39,  for swine vesicular disease: AFRC Institute for Animal Health, Pirbright Laboratory, Pirbright, Woking, Surrey GU24 ONF, United Kingdom; Mr D. J. Paton, Tel. (44) 7900 16 20 31,  for fish diseases: Danmarks Tekniske Universitet, VeterinÃ ¦instituttet, Afdeling for FjerkrÃ ¦, Fiske og Pelsdyr, HangÃ ¸vej 2, DK-8200 Ã rhus, Danmark; Kristian MÃ ¸ller, Tel. (45) 72 34 61 89,  for diseases of bivalve molluscs: Ifremer, B.P. 133 F-17390, La Tremblade; Mme Isabelle Arzul, Tel. (33) 546 76 26 47,  for rabies serology: AFSSA, Laboratoire dÃ ©tudes sur la rage et la pathologie des animaux sauvages de l'AFSSA, site de Nancy, Domaine de PixÃ ©rÃ ©court, BP 9, F-54220 MalzÃ ©ville; Mme Florence Cliquet, Tel. (33) 383 29 89 50,  for bluetongue: AFRC Institute for Animal Health, Pirbright Laboratory, Pirbright, Woking, Surrey GU24 ONF, United Kingdom; Mr D.J. Paton, Tel. (44) 7900 16 20 31,  for classical swine fever: Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule Hannover, Bischofsholer Damm 15, D-30173 Hannover; Herr Peter Joppe, Tel. (49-511) 953 80 20,  for African swine fever: Centro de InvestigaciÃ ³n en Sanidad Animal, Valdeolmos, Ctra. De Algete a El Casar, E-28130 Valdeolmos, Madrid; Sra Marisa Arias, Tel. (34) 600 31 51 89,  for foot-and-mouth disease: AFRC Institute for Animal Health, Pirbright Laboratory, Pirbright, Woking, Surrey GU24 ONF, United Kingdom; Mr D.J. Paton, Tel. (44) 7900 16 20 31,  for collaborating in rendering uniform the testing methods and the assessment of the results for pure-bred breeding animals of the bovine species: Interbull Centre, Institionen fÃ ¶r husdjusgenetik, Sveriges lantbruksuniversitet, Box: 7023; S-75007 Uppsala, Sweden; Mr JoÃ £o Walter DÃ ¼rr, Tel. (46-18) 67 20 98,  for brucellosis: Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses de l'AFFSSA, 23, avenue du GÃ ©nÃ ©ral de Gaulle, F-94706 Maisons-Alfort, Cedex; Mr Bruno Garin-Bastuji, Tel. (33) 607 94 26 31,  for avian influenza: Veterinary Laboratories Agency (VLA) Weybridge, New Haw, Addlestone, Surrey KT15 3NB, United Kingdom; Mr Ian Brown, Tel. (44) 1932 35 73 39,  for crustacean diseases: Centre for Environment, Fisheries & Aquaculture Science (Cefas), Weymouth Laboratory, The Nothe, Barrack Road, Weymouth, Dorset DT4 8UB, United Kingdom; Mr David Grant Stentiford, Tel. (44) 1305 20 67 22,  for equine diseases: Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses de l'AFSSA, 23 avenue du GÃ ©nÃ ©ral de Gaulle, F-94706 Maisons-Alfort, Cedex; Mr StÃ ©phan Zientara, Tel. (33) 143 96 72 80,  for rabies: Laboratoire dÃ ©tudes sur la rage et la pathologie des animaux sauvages de l'AFSSA, site de Nancy, Domaine de PixÃ ©rÃ ©court, BP 9, F-54220 MalzÃ ©ville, France; Mme Florence Cliquet, Tel. (33) 383 29 89 50,  for tuberculosis: Visavet, Laboratorio de Vigilancia Veterinaria, Facultad de Veterinaria de la Universidad Complutense de Madrid, Avda. Puerta de Hierro, s/n. Ciudad Universitaria, E-28040, Madrid; Sra. Alicia Aranaz, Tel. (34) 913 94 39 92. Done at Brussels, 5 December 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) OJ L 165, 30.4.2004, p. 1, as corrected by OJ L 191, 28.5.2004, p. 1. (3) OJ L 331, 29.11.2006, p. 8. (4) OJ L 157, 10.6.1992, p. 19. (5) OJ L 260, 5.9.1992, p. 1. (6) OJ L 62, 15.3.1993, p. 69. (7) OJ L 175, 19.7.1993, p. 23. (8) OJ L 332, 30.12.1995, p. 33. (9) OJ L 79, 30.3.2000, p. 40. (10) OJ L 327, 22.12.2000, p. 74. (11) OJ L 316, 1.12.2001, p. 5. (12) OJ L 192, 20.7.2002, p. 27. (13) OJ L 306, 22.11.2003, p. 1. (14) OJ L 192, 2.8.1996, p. 19. (15) OJ L 10, 14.1.2006, p. 16. (16) OJ L 328, 24.11.2006, p. 14. (17) OJ L 56, 29.2.2008, p. 4. (18) OJ L 201, 30.7.2008, p. 29. (19) OJ L 209, 11.8.2005, p. 1.